                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, TYLER MAGILL, APRIL
    MUNIZ, HANNAH PEARCE, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD              Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.

   SUPPLEMENT TO PLAINTIFFS’ MOTION TO ENJOIN DEFENDANT CANTWELL
  FROM MAKING UNLAWFUL THREATS AGAINST PLAINTIFFS AND PLAINTIFFS’
                              COUNSEL




Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 1 of 7 Pageid#: 5595
           Plaintiffs write to supplement our pending Motion to Enjoin Defendant Cantwell from

  Making Unlawful Threats Against Plaintiffs and Plaintiffs’ Counsel (“Plaintiffs’ Motion”) with

  new evidence of additional threatening language by Mr. Cantwell, directly responsive to Plaintiffs’

  Motion, and once again specifically targeting lead Plaintiffs’ counsel, Roberta Kaplan. Yesterday,

  on his website, christophercantwell.com, Mr. Cantwell wrote the following:

           One of the Jews who is suing me over Charlottesville is Roberta Kaplan. She's also
           one the kikes who crammed gay marriage through the Supreme Court. She falsely
           claimed in court that I threatened her and tried to get the court to silence me. Instead
           the court enjoined me from ‘making unlawful threats’ which is to say, this stupid
           Jewess cunt got a court to tell me to obey they [sic] law. Congrats, asshole.

  Ex. 1 at 2 (Post from Christopher Cantwell’s public website, christophercantwell.com (Jul.

  14, 2019)).

           Had Mr. Cantwell’s language remained merely obscene, Plaintiffs would not have

  burdened the Court further with this issue. However, Mr. Cantwell then once again crossed into

  the realm of more explicitly violent advocacy:

           All of this to stop me? These Jews must think I’m really fucking important.

           Well, I won’t be stopped. The Jews are terrified of me, because if people hear what
           I have to say without their cherry picking dishonest nonsense, then there won’t be
           a safe place on this Earth for so much as a mischling.1 They are terrified of the
           truth, and of men with the courage to speak it in the face of adversity.

           If I have to show up at people’s doors to say what I have to say, then to quote
           Walter White ‘I am the one who knocks!’ 2

  1
   “Mischling” was the legal term used in Nazi Germany to denote persons deemed to have both “Aryan” and Jewish
  ancestry. See Holocaust Encyclopedia, “Nuremberg Race Laws”, available at https://encyclopedia.ushmm.org/
  content/en/article/nuremberg-laws (last visited July 7, 2019). Mr. Cantwell appears to be suggesting that if his anti-
  Semitic views are allowed space to prevail, those with any amount of Jewish blood will be exterminated.
  2
    This is a reference to the particularly violent lead character, Walter White, from the popular television series,
  “Breaking Bad.” In its entirety, the character stated: “You clearly don’t know who you’re talking to, so let me clue
  you in. I am not in danger, Skyler. I am the danger. A guy opens his door and gets shot, and you think that of me?
  No! I am the one who knocks.” See “Breaking Bad – Walt: “I am the one who knocks,” available at
  https://www.youtube.com/watch?v=wMEq1mGpP5A (last visited July 7, 2019).

                                                            2

Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 2 of 7 Pageid#: 5596
  Id. at 3 (emphasis added).

          In addition to the language itself, the forum in which Mr. Cantwell chooses to voice his

  violent appeals makes it even more alarming.            Rather than articulate his purported First

  Amendment defense in the proper manner and forum – by filing a response to Plaintiffs’ motion –

  Mr. Cantwell speaks instead to the multitude of nameless, faceless, white supremacists and neo-

  Nazi’s that undoubtedly visit his anti-Semitic website. He thus betrays his true intentions as no

  more than an effort to incite his supporters to engage in the same forms of threats and violence that

  he promises from himself, rather than raise a legitimate legal argument or speak publicly within

  the proper limits of non-violent speech. Whether Mr. Cantwell personally intends to make good

  on his commitment to “show up at people’s doors,” the equally disturbing prospect is that some

  disaffected, faithful follower will understand Mr. Cantwell’s rhetoric as a call-to-action. As Oren

  Segal, Director of the Anti-Defamation League’s Center on Extremism, stated, these sorts of

  messages can “contribute to a white supremacist online echo chamber that enables and encourages

  violence from individuals, even those who are not necessarily directly connected to Mr. Cantwell

  through any official organization.” Aff. of Oren Segal, Ex. 5 to Pls.’ Mot., Dkt. 511-6, ¶ 18.

          Mr. Cantwell plainly continues to use threatening language toward Ms. Kaplan with

  impunity. We respectfully request that Your Honor consider this latest message, as well as the

  fact that his behavior persists even after it was formally brought to Your Honor’s attention, in

  conjunction with the threats detailed in the initial filing on this matter.




                                                     3

Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 3 of 7 Pageid#: 5597
  Dated: July 15, 2019                        Respectfully submitted,

                                              /s/ Robert T. Cahill
                                              Robert T. Cahill (VSB 38562)
                                              COOLEY LLP
                                              11951 Freedom Drive, 14th Floor
                                              Reston, VA 20190-5656
                                              Telephone: (703) 456-8000
                                              Fax: (703) 456-8100
                                              rcahill@cooley.com


                                              Of Counsel:

   Roberta A. Kaplan (pro hac vice)           Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)               William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)         Jessica Phillips (pro hac vice)
   Joshua A. Matz (pro hac vice)              BOIES SCHILLER FLEXNER LLP
   Christopher B. Greene (pro hac vice)       1401 New York Ave, NW
   KAPLAN HECKER & FINK LLP                   Washington, DC 20005
   350 Fifth Avenue, Suite 7110               Telephone: (202) 237-2727
   New York, NY 10118                         Fax: (202) 237-6131
   Telephone: (212) 763-0883                  kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                   wisaacson@bsfllp.com
   jfink@kaplanhecker.com                     jphillips@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com
   cgreene@kaplanhecker.com




   Yotam Barkai (pro hac vice)                Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                 Philip Bowman (pro hac vice)
   575 Lexington Ave.                         COOLEY LLP
   New York, NY 10022                         1114 Avenue of the Americas, 46th Floor
   Telephone: (212) 446-2300                  New York, NY 10036
   Fax: (212) 446-2350                        Telephone: (212) 479-6260
   ybarkai@bsfllp.com                         Fax: (212) 479-6275
                                              alevine@cooley.com
                                              pbowman@cooley.com




                                          4

Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 4 of 7 Pageid#: 5598
   David E. Mills (pro hac vice)           J. Benjamin Rottenborn (VSB 84796)
   COOLEY LLP                              WOODS ROGERS PLC
   1299 Pennsylvania Avenue, NW            10 South Jefferson St., Suite 1400
   Suite 700                               Roanoke, VA 24011
   Washington, DC 20004                    Telephone: (540) 983-7600
   Telephone: (202) 842-7800               Fax: (540) 983-7711
   Fax: (202) 842-7899                     brottenborn@woodsrogers.com
   dmills@cooley.com
                                           Counsel for Plaintiffs




                                       5

Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 5 of 7 Pageid#: 5599
                                       CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, I filed the foregoing with the Clerk of Court through
  the CM/ECF system, which will send a notice of electronic filing to:


   Justin Saunders Gravatt                                    Lisa M. Lorish
   David L. Hauck                                             Federal Public Defenders Office
   David L. Campbell                                          Western District of Virginia - Charlottesville
   Duane, Hauck, Davis & Gravatt, P.C.                        401 E Market Street, Suite 106
   100 West Franklin Street, Suite 100                        Charlottesville, VA 22902
   Richmond, VA 23220                                         lisa_lorish@fd.org
   jgravatt@dhdglaw.com
   dhauck@dhdglaw.com                                         Fifth Amendment Counsel for Defendant James A.
   dcampbell@dhdglaw.com                                      Fields, Jr.

   Counsel for Defendant James A. Fields, Jr.

   Elmer Woodard                                              Bryan Jones
   5661 US Hwy 29                                             106 W. South St., Suite 211
   Blairs, VA 24527                                           Charlottesville, VA 22902
   isuecrooks@comcast.net                                     bryan@bjoneslegal.com

   James E. Kolenich                                          Counsel for Defendants Michael Hill,
   Kolenich Law Office                                        Michael Tubbs, and League of the South
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Matthew Parrott, Robert Ray,
   Traditionalist Worker Party, Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity Evropa), and
   Christopher Cantwell

   John A. DiNucci                                            William Edward ReBrook, IV
   Law Office of John A. DiNucci                              The ReBrook Law Office
   8180 Greensboro Drive, Suite 1150                          6013 Clerkenwell Court
   McLean, VA 22102                                           Burke, VA 22015
   dinuccilaw@outlook.com                                     edward@rebrooklaw.com

   Counsel for Defendant Richard Spencer                      Counsel for Defendants Jeff Schoep, National Socialist
                                                              Movement, and Nationalist Front




                                                          6

Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 6 of 7 Pageid#: 5600
          I further hereby certify that on July 15, 2019, I also served the following non-ECF
  participants, via U.S. mail, First Class and postage prepaid, addressed as follows:


    Loyal White Knights of the Ku Klux Klan            East Coast Knights of the Ku Klux Klan
    a/k/a : Loyal White Knights Church of              a/k/a East Coast Knights of the
    the Invisible Empire, Inc.                         True Invisible Empire
    c/o Chris and Amanda Barker 2634 U.S.              26 South Pine St.
    HWY 158 E                                          Red Lion, PA 17356
    Yanceyville, NC 27379

    Andrew Anglin                                      Moonbase Holdings, LLC
    P.O. Box 208                                       c/o Andrew Anglin
    Worthington, OH 43085                              P.O. Box 208
                                                       Worthington, OH 43085

    Andrew Anglin                                      Fraternal Order of the Alt-Knights
    P.O. Box 208                                       c/o Kyle Chapman
    Worthington, OH 43085                              52 Lycett Circle
                                                       Daly City, CA 94015


          I further hereby certify that on July 15, 2019, I also served the following non-ECF
  participants, via electronic mail, as follows:
   Elliott Kline                                      Matthew Heimbach
   eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com

    Vanguard America
    c/o Dillon Hopper
    dillon_hopper@protonmail.com




                                                        s/ Robert T. Cahill
                                                        Robert T. Cahill (VSB 38562)
                                                        COOLEY LLP
                                                        11951 Freedom Drive, 14th Floor
                                                        Reston, VA 20190-5656
                                                        Telephone: (703) 456-8000
                                                        Fax: (703) 456-8100
                                                        Email: rcahill@cooley.com

                                                        Counsel for Plaintiffs


                                                  7

Case 3:17-cv-00072-NKM-JCH Document 523 Filed 07/15/19 Page 7 of 7 Pageid#: 5601
